Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Sportsman’s Warehouse Holdings, Inc.: We consent to the incorporation by reference in this Registration Statement of Sportsman’s Warehouse Holdings, Inc. on Form S-8 pertaining to the Sportsman’s Warehouse Holdings, Inc. Employee Stock Purchase Plan of our report dated April 2, 2015, in the January 31, 2015 annual report on Form 10-K of Sportsman’s Warehouse Holding, Inc. and subsidiaries. (signed) KPMG LLP Salt Lake City, Utah
